United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2451
                        ___________________________

       National Green Gas, L.L.C., a Minnesota limited liability company

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

            Estrategy, Inc., a corporation; Brian L. Sexton, individual

                     lllllllllllllllllllllDefendants - Appellants

Jamila Aldasheva, individual; Contracting Officer Department of Veterans Affairs

                            lllllllllllllllllllllDefendants
                                    ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                            Submitted: October 7, 2020
                              Filed: October 9, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, BENTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Brian Sexton and eStrategy, Inc. appeal following the district court’s1 adverse
judgment in a diversity action brought by National Green Gas, L.L.C. (NGG).
Having carefully reviewed the record and the parties’ arguments on appeal, we find
no basis for reversal. See Moore v. Martin, 854 F.3d 1021, 1025 (8th Cir. 2017)
(denial of motion for summary judgment is reviewed de novo); United States v.
STABL, Inc., 800 F.3d 476, 487 (8th Cir. 2015) (denial of continuance is reviewed
de novo); Am. Bank of St. Paul v. TD Bank, N.A., 713 F.3d 455, 467 (8th Cir. 2013)
(evidentiary rulings are reviewed for abuse of discretion); Knutson v. Ag Processing,
Inc., 394 F.3d 1047, 1050 (8th Cir. 2005) (appellate court upholds jury verdict unless
it concludes that reasonable jury could not have found for that party); Mathenia v.
Delo, 99 F.3d 1476, 1480 (8th Cir. 1996) (denial of Fed. R. Civ. P. 59(e) motion is
reviewed for abuse of discretion). We grant NGG’s motion to seal a portion of the
appellate record, and eStrategy’s motion to take judicial notice of the district court’s
ruling on Sexton’s post-trial motion; and we deny NGG’s motion to strike Sexton’s
March 30 letter.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                          -2-